



Exhibit 10.1
EXECUTION VERSION




AMENDMENT NO. 8 TO INTERIM ASSESSMENT AGREEMENT
This eighth amendment (this “Amendment”) to the Interim Assessment Agreement
dated as of March 29, 2017 (as amended, the “Interim Assessment Agreement”),1 by
and among Georgia Power Company, for itself and as agent for Oglethorpe Power
Corporation, Municipal Electric Authority of Georgia and The City of Dalton,
Georgia, acting by and through its Board of Water, Light and Sinking Fund
Commissioners (collectively, “GPC”), and Westinghouse Electric Company LLC,
WECTEC Staffing Services LLC, and WECTEC Global Project Services, Inc. f/k/a
Stone and Webster (collectively, the “Debtors” and, together with GPC, the
“Parties”), is entered into as of the 20th day of July, 2017.
RECITALS
WHEREAS, as of March 29, 2017, GPC and the Debtors entered into the Interim
Assessment Agreement to set forth the relative rights and obligations of the
Parties with respect to the Vogtle Project during the Interim Assessment Period;
and
WHEREAS, on March 30, 2017, the Bankruptcy Court entered an order (D.I. 68) in
the Debtors’ bankruptcy cases permitting them to enter into and perform under
the Interim Assessment Agreement; and
WHEREAS, section 2 of the Interim Assessment Agreement permits the Interim
Assessment Period to be extended by agreement of all of the Parties; and
WHEREAS, on April 28, 2017, May 12, 2017, June 3, 2017, June 5, 2017, June 9,
2017, June 22, 2017, and June 28, 2017, the Parties entered into Amendment No.
1, Amendment No. 2,


________________________________
1 Capitalized terms not otherwise defined herein have the meanings given to them
in the Interim Assessment Agreement.






--------------------------------------------------------------------------------





Amendment No. 3, Amendment No. 4, Amendment No. 5, Amendment No. 6, and
Amendment No. 7, respectively, to the Interim Assessment Agreement pursuant to
which the Parties amended the Interim Assessment Agreement to, among other
things, extend the Interim Assessment Period; and
WHEREAS the Parties desire to amend the Interim Assessment Agreement to further
extend the Interim Assessment Period.
AGREEMENT
NOW THEREFORE, in consideration of the recitals, the Parties, each intending to
be legally bound hereby, agree to amend the Interim Assessment Agreement as
follows:
1.Paragraph 2 of the Interim Assessment Agreement shall be deleted and replaced
in its entirety to read as follows: “This Agreement shall extend from the
Effective Date to and through the earlier of (a) July 27, 2017 at 5:00 p.m.
(Eastern Time), (b) the effective date of that certain Amended and Restated
Services Agreement, entered into amongst the Parties, and (c) termination of the
Interim Assessment Agreement by any Party upon five (5) business days’ notice
(the “Interim Assessment Period”). The Interim Assessment Period may be extended
by agreement of all the Parties.”
2.This Amendment shall be construed in connection with and as part of the
Interim Assessment Agreement, and all terms, conditions, and covenants contained
in the Interim Assessment Agreement, except as herein modified, shall be and
shall remain in full force and effect. The Parties hereto agree that they are
bound by the terms, conditions, and covenants of the Interim Assessment
Agreement as amended hereby.


2

--------------------------------------------------------------------------------







3.The Parties hereto agree that the terms of this Amendment shall be deemed
effective as of the date hereof.
4.This Amendment may be executed simultaneously in two or more counterparts,
each of which shall be deemed an original, but both of which together shall
constitute one and the same instrument.
5.This Amendment shall be governed by the laws of the State of New York, without
regard to the application of New York’s conflict of law principles. Each Party
consents to the exclusive jurisdiction of the Bankruptcy Court to resolve any
dispute arising out of or relating to this Amendment.
6.Except as expressly provided for in this Amendment, the Interim Assessment
Agreement remains unchanged.




3

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Parties have duly executed this Amendment as of the date
first above written.


GEORGIA POWER COMPANY, FOR ITSELF AND AS AGENT FOR OGLETHORPE POWER CORPORATION,
MUNICIPAL ELECTRIC AUTHORITY OF GEORGIA AND THE CITY OF DALTON, GEORGIA, ACTING
BY AND THROUGH ITS BOARD OF WATER, LIGHT AND SINKING FUND COMMISSIONERS




By:  /s/Chris Cummiskey


Date:  July 20, 2017
WESTINGHOUSE ELECTRIC COMPANY, LLC




By:  /s/David C. Durham


Date:  July 20, 2017
 
 
 
WECTEC GLOBAL PROJECT SERVICES, INC.




By:  /s/David C. Durham


Date:  July 20, 2017
 
 
 
WECTEC STAFFING SERVICES LLC




By:  /s/David C. Durham


Date:  July 20, 2017







4